DETAILED ACTION
The present application, filed 0on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpret0ation under 35 USC 112(f) 

*	Examiner notes that no claim limitation invokes 35 USC 112(f) and that same claims are examined accordingly.
Claim Rejections - 35 USC ' 103 

*	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
*	 Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Sutardja et al. (USPGPub No. 20170337127) and Lin  et al. (USPGPub No. 20170242748).
As per Claims 1, 13, 15, 17, Sutardja substantially discloses (Claim 1 representative) memory controller for controlling a memory device including a plurality of memory blocks, the memory controller comprising: a read operation controller configured to control the memory device to read selected memory cells of a first block among the plurality of memory blocks and to generate cell state information indicating a memory cell degradation degree (Sutardja at Fig. 5: Block 406) corresponding to at least one state among a plurality of states; and a read claim controller configured to control the memory device to copy data (Sutardja at Fig. 5: Block 206 for data moving/copying/relocating) stored in the first block to a second block selected from the plurality of memory blocks, based on a comparison between the memory cell degradation degree with a threshold degradation degree:{e.g., Sutardja at Figs. 3-5 and paras.: “0053] The first and second solid-state nonvolatile memories 204 and 206 may be written to and/or erased in blocks. For example, in order to erase one byte in a memory block, all bytes of the memory block may need to be erased. In addition, in order to write one byte of a memory block, all bytes of the memory block may need to be written. The wear leveling module 260 may track and store the number of write and/or erase operations performed on the memory blocks of the first and second solid-state nonvolatile memories 204, 206.
58]The wear leveling module 260 may include a data shifting module 261. In one implementation, the data shifting module 261 identifies a first memory block having stored data that remains unchanged over a predetermined period of time. Such stored data may be called static data. The static data may be moved to a second memory block of memory that has experienced more frequent write cycles than the first memory block. 
    PNG
    media_image1.png
    458
    648
    media_image1.png
    Greyscale
 The wear leveling module 260 may map the logical addresses that were originally mapped to the physical addresses of the first memory block, to the physical addresses of the second memory block. Since the static data is now stored in the second memory block, the second memory block may experience fewer write cycles.”}
Not specifically described in detail in Sutardja is the step whereby cell degradation is determined based on reference voltages. 
However Lin et al., in an analogous art, discloses a “DECODING METHOD, MEMORY STORAGE DEVICE AND MEMORY CONTROL CIRCUIT UNIT,” wherein such techniques are described {See Lin et al., Id., Fig. 1 & paras:” [0010] An exemplary embodiment of the disclosure provides a decoding method, which is adapted to a rewritable non-volatile memory module including a plurality of memory cells. The decoding method includes following steps. At least one first memory cell among the memory cells is programmed. The first memory cell is read based on a first hard-decision voltage level, so as to obtain first hard-bit information. A hard-decoding process is performed according to the first hard-bit information, and it is determined whether the hard-decoding process fails. If the hard-decoding process fails, it is determined whether the first memory cell belongs to a first type memory cell or a second type memory cell. If the first memory cell belongs to the first type memory cell, the first memory cell is read based on a second hard-decision voltage level, so as to obtain second hard-bit information and perform the hard-decoding process according to the second hard-bit information, where the second hard-decision voltage level is different to the first hard-decision voltage level, where a total number of a first hard bit included in the first hard-bit information is equal to a total number of a second hard bit included in the second hard-bit information. If the first memory cell belongs to the second type memory cell, the first memory cell is read based on a plurality of soft-decision voltage levels, so as to obtain soft-bit information and perform a soft-decoding process according to the soft-bit information, where the total number of the second hard bit included in the second hard-bit information is smaller than a total number of a soft bit included in the soft-bit information.
 0042] Each memory cell of the rewritable non-volatile memory module 406 stores one or a plurality of bits through variation of a voltage (which is referred to as a threshold voltage hereinafter). To be specific, a control gate and a channel of each memory cell have a charge trapping layer therebetween. By applying a writing voltage to the control gate, an amount of electrons of the charge trapping layer can be changed, so as to change the threshold voltage of the memory cell. The procedure of changing the threshold voltage is referred to as "writing data into the memory cell" or "programming the memory cell". Along with the variation of the threshold voltage, each memory cell of the rewritable non-volatile memory module 406 has a plurality of storage states. By applying a reading voltage, the storage state of the memory cell can be determined, so as to obtain one or a plurality of bits stored in the memory cell..”}
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in Sutardja by including therein a voltage level technique as taught by Lin et al., because such modification would provide the procedure disclosed in Sutardja with an optimized data processing technique whereby memory system efficiency is improved, e.g., “0103] In an exemplary embodiment, in the soft-decoding process executed after execution of the first hard-decoding process, the used channel reliability information is a set of predetermined channel reliability information. If the soft-decoding process using the predetermined channel reliability information is failed, the memory management circuit 502 tracks an optimal reading voltage level and adjust the soft-decision voltage level according to the optimal reading voltage level. Taking FIG. 9 as an example, the optimal reading voltage level is set to the lowest point of a "V" shape formed between the distribution 910 and the distribution 920 (for example, around the reading voltage level V.sub.S3). Then, the memory management circuit 502 may instruct to again read the first memory cell based on the adjusted soft-decision voltage level to obtain corresponding soft-bit information, and the error checking and correcting circuit 508 may execute a next soft-decoding process according to the obtained soft-bit information and the predetermined channel reliability information..” {See Lin et al., para. 33.}
As per Claims:
2, Sutardja/Lin discloses memory controller of claim 1, wherein the cell state determiner compares the -e.g., Lin at para. 12-reference number among a plurality of -e.g., Lin at para. 12-reference numbers with the number of the memory cells read as the first memory cell, and wherein the plurality of -e.g., Lin at para. 12-reference numbers are determined based on the number of the selected memory cells and the plurality of reference voltages. 3, Sutardja/Lin discloses  memory controller of claim 2, wherein the first memory cell is one of an on-cell or an off-cell. 4, Sutardja/Lin discloses  memory controller of claim 1, wherein the plurality of -e.g., Lin at para. 12-reference voltages are mean voltages of initial threshold voltage -e.g., Lin at para.77-distributions that correspond to the plurality of states. 5, Sutardja/Lin discloses  memory controller of claim 1, wherein the plurality of -e.g., Lin at para. 12-reference voltages are default read voltages for distinguishing the plurality of states. 6, Sutardja/Lin discloses  memory controller of claim 1, wherein the cell state determiner calculates -e.g., Lin at para. 12-reference number. 7, Sutardja/Lin discloses  memory controller of claim 1, wherein the read reclaim controller controls the memory device to copy the data stored in the first block to the second block, when a sample value determined based on the memory cell degradation degree is greater than the threshold degradation degree. 8, Sutardja/Lin discloses  memory controller of claim 7, wherein the read reclaim controller determines that the sample value includes a minimum value, a mean value, an intermediate value, and a maximum value of the memory cell degradation degree. 9, Sutardja/Lin discloses  memory controller of claim 1, further comprising an error corrector configured to perform error correction decoding on data read from the selected memory cells, and to generate bit error information representing a bit -e.g., Lin at para. 54-56-error rate, based on a result obtained by performing the error correction decoding. 10, Sutardja/Lin discloses  memory controller of claim 9, wherein the read reclaim controller controls the memory device to copy the data stored in the first block to the second block, based on a result obtained by comparing the bit -e.g., Lin at para. 54-56-error rate with a threshold -e.g., Lin at para. 54-56-error rate. 11, Sutardja/Lin discloses  memory controller of claim 1, wherein the read operation controller compares the -e.g., Lin at para. 12-reference number corresponding to the at least one voltage with the number of the memory cells read as the first memory cells, wherein the plurality of -e.g., Lin at para. 12-reference voltages are mean voltages of initial threshold voltage -e.g., Lin at para.77-distributions respectively corresponding to the plurality of states, wherein the first memory cell is any one of an on-cell and an off-cell. 16, Sutardja/Lin discloses  storage device of claim 15, wherein the -e.g., Lin at para. 12-reference number is a -e.g., Lin at para. 12-reference number corresponding to the at least one voltage among a plurality of reference numbers determined based on a number of the selected memory cells and the plurality of reference voltages, wherein the plurality of reference voltages are mean voltages of initial threshold voltage -e.g., Lin at para.77-distributions respectively corresponding to the plurality of states, wherein the first memory cell is any one of an on-cell and an off-cell. 18, Sutardja/Lin discloses  method of claim 17, wherein the plurality of reference numbers are -e.g., Lin at para. 12-reference voltages, wherein the plurality of reference voltages are mean voltages of initial threshold voltage -e.g., Lin at para.77-distributions respectively corresponding to the plurality of states, wherein the first memory cell is one of an on-cell or an off-cell. 19, Sutardja/Lin discloses  method of claim 17, further comprising calculating a bit -e.g., Lin at para. 54-56-error rate based on a result of error correction decoding on data read from the selected memory cells, wherein the copying includes copying the data stored in the first block to the second block, based on a comparison result between the bit -e.g., Lin at para. 54-56-error rate and a threshold -e.g., Lin at para. 54-56-error rate. 20, Sutardja/Lin discloses  method of claim 17, further comprising calculating a read -e.g., Sutardja at para. 54-56-count which is a number of times read operation are performed on the first block, wherein the copying includes copying the data stored in the first block is copied to the second block, when the read -e.g., Sutardja at para. 54-56-count is greater than a threshold -e.g., Sutardja at para. 54-56-count.
                                   ****
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20160350023) to Lesartre discloses method for operating a semiconductor memory device wherein a processor is configured to: “ establish a reference state for a memory array; write data to the memory array; move the data from the memory array based on a wear leveling procedure; and re-initialize the memory array to the established reference state.  “
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
/Guy J Lamarre/
Primary Examiner, Art Unit 2112